Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant’s reply filed on August 25, 2021.

Restrictions/Elections.
Applicant's election with traverse of Group II (Claims 7-18) in the reply filed on August 25, 2021 is acknowledged.  The traversal is on the ground(s) that: all the groups are related by a single treatment regime and do not require separate searches.  This is not found persuasive because: first, Group I does not require any treatment, it requires a composition, second: a method of treating a neoplasia (Group II) is not the same as a method of decreasing the toxicity of paclitaxel (Group III), and third: each group will require separate searches, since searching since a search for “a method of killing neoplastic pancreatic cells” (Group VI) will not overlap with a search for “a method for killing neoplastic squamous cells” (Group VII).
The requirement is still deemed proper and is therefore made FINAL.

Applicant further election of the following species:
1- Liver cancer as the neoplasia, and
2- 5-fluorouracil (5-FU) as the neoplasia treating agent.
	Is also acknowledged.

	3- Pancreatic cancer as the neoplasia.

Status of Claims.
Claims 1-25 are currently pending and are the subject of this office action.
Claims 1-6 and 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 25, 2021.
The following claims are further withdrawn because they do not encompass the elected species: the chemotherapeutic agent 5-fluorouracil (5-FU): claims 8-9 and 11.
Claims 7, 10 and 12-18 are presently under examination as they relate to the following species:
1- Liver cancer or Pancreatic cancer as the neoplasia, and
2- 5-fluorouracil (5-FU) as the neoplasia treating agent.

Priority
This application is a Continuation Application of U.S. Serial No. 15/159,334, filed May 19, 2016, which is a Continuation Application of U.S. Serial No. 13/660,129 filed October 25, 2012, now Patent No. 9,375,458, issued June 28, 2016, which is a Continuation Application of U.S. Serial No. 13/020,077 filed February 3, 2011, which is a Continuation Application of U.S. Serial No. 11/510,682 filed August 25, 2006, now 
This application is a Continuation Application of U.S. Serial No. 11/061,932 filed February 21, 2005, which claims priority to Serial No. 60/548,021 filed February 26, 2004,

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7, 10 and 12-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et. al. (Journal of Beijing Medical University (2000), 32:138-141, English Translation).

For claims 7, 10 and 12-14, Li teaches that a composition comprising: methionine enkephalin (Met-enkephalin or Opioid Growth Factor or OGF) and the neoplasia-treating agent 5-FU, is effective in inhibiting the growth of human hepatoma cell strains (i.e. human liver cancer cells Bel 7402 and NIH 3T3) in vitro (see entire document and more specifically under section 1. Materials and Methods on pages 3-5, see also page 6 under section 2.1).

The issue of "correlation" is related to the issue of the presence or absence of working examples. "Correlation" as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a "working example" if that example "correlates" with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute "working examples." In this regard, the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995) (reversing a USPTO decision based on finding that in vitro data did not support in vivo applications).
Since the above in vitro assays disclosed by Li do correlate with the in vivo treatment of liver cancer, then, at the time of the invention it would have been prima facie obvious for the skilled in the art to treat a patient suffering from liver cancer comprising administering to the subject a composition comprising OGF and 5-FU, since the prior art already demonstrated its efficacy in an in vitro model of liver cancer that in vivo treatment, thus resulting in the practice of claims 7, 10 and 12-14 with a reasonable expectation of success.

Li does not teach the parameters of instant claims 15-18.  However, Li teaches the concentrations (in mg/L) of OGF and 5-FU that are required to be effective in inhibiting the growth of human liver cancer cells in vitro (see Table 1).  The determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect.  As Li et al. teach that a range of dosages of OGF and 5-FU that are effective to inhibit the growth of human liver cancer cells in vitro, the dosage is considered a result effective variable. Thus, it would also have been obvious to have chosen a dosage from among those known to be effective in methods of treating liver cancer.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular liver cancer patient, thus resulting in the practice of claims 15-18 with a reasonable expectation of success.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7, 10 and 12-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zagon et. al. (Cancer Letters (1997) 112:167-175) in view of Rothman et. al. (Cancer (1991) 68:264-268, cited by Applicant) as evidenced by Freierich et. al. (Cancer Chemotherapy Reports (1966) 50:219-244).

For claims 7, 10 and 12-14, Zagon teaches treatment of pancreatic cancer with OGF (see title and abstract).  
Zagon does not teach a method of treating pancreatic cancer comprising the administration of a composition comprising 5-fluorouracil (5-FU).  However, Rothman pancreatic cancer with a composition comprising of 5-FU (see title and entire document).  

At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (OGF and 5-FU) each of which is taught by the prior art to be useful for the same purpose (treating pancreatic cancer), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
All this will result in the practice of claims 7, 10 and 12-14 with a reasonable expectation of success.

For claim 15, Zagon further teaches a dosage of 5 mg/kg of body weight in mice by injection three times daily (see abstract) which is equivalent to 1.22 mg/kg/day for a human as evidenced by Freierich (see equation (1) on page 225, and km values on page 238, 15 mg/kg/day (mice) x 3/37 = 1.22 mg/kg/day in humans) which is very close to the range claimed: 0.1 mg/kg/day to 0.4 mg/kg/day.
Since the amount of OGF administered by Zagon is so close to the amount disclosed in the instant claims, based on MPEP 2144.05: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Zagon et al. teach that a dosage of 1.22 mg/kg/day is used to treat pancreatic cancer generally, the dosage is considered a result effective variable. Thus, it would also have been obvious to have chosen a dosage from among those known to be effective in methods of treating pancreatic cancer.
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Finally, since OFG is administered in combination with 5-FU which is also effective in treating pancreatic cancer, it will be expected that the amount of OGF will be lower than when administered alone.


For claims 16 and 17, Rothman teaches the administration of 5-FU at a rate of 300 mg/m2 (see drug regimen on page 265), which anticipates the instantly claimed range from about 100 to 1000 mg/m2.   Rothman further teaches that 5-FU is administered daily (i.e. at least once weekly) for about 10 weeks per cycle and cycles were repeated at week 12 (i.e. 2 week rest period) (see drug regimen on page 265).
Based on this, and based on the teachings of Zagon regarding the administration of OGF and based on the general knowledge about dose optimization, the skilled in the art will be motivated to find the best possible dose regime for the administration of a composition comprising OGF and 5-FU, since dose regime optimization is no more than routine practice in the pharmaceutical art, thus resulting in the practice of claims 16 and 17 with a reasonable expectation of success. 

For claim 18, Rothman teaches the intravenous infusion of 5-FU (see page 265 under Drug Regimen) and Zagon teaches the subcutaneous administration of OGF (see page 168 under 2.1 animal and tumors).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

1) Claims 7, 10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,003,630. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant application and the US patent both claim methods of treating pancreatic cancer (a neoplasia listed in instant claim 13) comprising the administration of compositions comprising a OGF and antineoplastic chemotherapeutic agents (like gemcitabine listed in instant claim 14).

2) Claims 7, 10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,375,458. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant application and the US patent both claim methods or compositions for treating neoplasias comprising the administration of compositions comprising a OGF and antineoplastic chemotherapeutic agents (like gemcitabine and paclitaxel listed in instant claim 14).

3) Claims 7, 10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,668,126. 

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 25, 2021.